Title: To George Washington from Ferdinando Fairfax, 2 March 1798
From: Fairfax, Ferdinando
To: Washington, George



Dear Sir,
Alex[andri]a 2d March [17]98

Want of leisure has prevented my making full inquiry, as to the number of Mares that may be engaged to a Jack standing at Shan[no]n hill; but as far as I have enquired, I am not encouraged to calculate on as many as wou’d allow me to engage any considerable sum to you on a certainty. Perhaps fifty may be had at 15 Dols. a price which is considered by the Farmers to be too high, but less than which, I think, ought not to be taken.
Therefore, Sir, I decline taking one of You [r] Jacks, unless I cou’d be able to purchase him. Perhaps you may have one for Sale by next Season, when too, I may be better able to buy. With every Sentiment of Respect I am, Dear Sir, Your obedt servt

Ferdno Fairfax

